Exhibit 10.1

 

EXECUTION VERSION

 

MASTER AMENDMENT NO.  4 TO THE EUROPEAN RECEIVABLES LOAN
AGREEMENT, THE SERVICING AGREEMENT, THE LIQUIDATION SERVICER
AGREEMENT AND TRANSACTION DOCUMENTS

 

This Master Amendment No. 4 to the EUROPEAN RECEIVABLES LOAN AGREEMENT, THE
SERVICING AGREEMENT, THE LIQUIDATION SERVICER AGREEMENT AND TRANSACTION
DOCUMENTS, dated as of March 5, 2015 (this “Amendment”), is made among Huntsman
Receivables Finance LLC (the “Company”), a Delaware limited liability company,
Vantico Group S.à r.l., a private limited liability company (société à
responsabilité limitée) incorporated under the laws of the Grand Duchy of
Luxembourg with its registered office at 68-70, Boulevard de la Pétrusse, L-2320
Luxembourg, registered with the Luxembourg trade and companies’ register under
number B72959 (the “Master Servicer”), Huntsman International LLC, a limited
liability company established under the laws of Delaware (“Huntsman
International” or the “Servicer Guarantor”), Barclays Bank plc in its capacities
as Administrative Agent (the “Administrative Agent”), as Collateral Agent (the
“Collateral Agent”), and a Funding Agent, Sheffield Receivables Company LLC
(formerly known as Sheffield Receivables Corporation), (“Sheffield”), and
Regency Assets Limited (“Regency”), each in its capacity as a Lender (the
“Lenders”), HSBC Bank plc, as a Funding Agent, PricewaterhouseCoopers LLP
(“PWC”), a limited liability partnership established under the laws of England
and Wales (registered number OC303525) as Liquidation Servicer (the “Liquidation
Servicer”) and the European Originators a party hereto.

 

WHEREAS, the Company, the Master Servicer, the Funding Agent, the Lender, the
Administrative Agent and the Collateral Agent are parties to the European
Receivables Loan Agreement dated as of October 16, 2009 as amended by (i) the
Amendment to the Receivables Loan Agreement and European Servicing Agreement,
dated as of November 17, 2009, (ii) Amendment No. 2 to the European Receivables
Loan Agreement, dated as of October 8, 2010, (iii) the Master Amendment to the
European Receivables Loan Agreement, European Servicing Agreement and
Transaction Documents dated as of December 22, 2010, (iv) the Master Amendment
No. 2 to the European Receivables Loan Agreement, European Servicing Agreement
and Transaction Documents dated as of April 15, 2011 and (v) the Master
Amendment No. 3 to the European Receivables Loan Agreement dated as at April 29,
2013 (as so amended, the “Receivables Loan Agreement”);

 

WHEREAS, the Company, the Master Servicer, the Servicer Guarantor, the Local
Servicers, the Administrative Agent, the Collateral Agent, and the Liquidation
Servicer are parties to the European Servicing Agreement dated as of October 16,
2009, as amended by (i) the Amendment to the Receivables Loan Agreement and
European Servicing Agreement, dated as of November 17, 2009, (ii) the Master
Amendment to the European Receivables Loan Agreement, European Servicing
Agreement and Transaction Documents dated as of December 22, 2010, and (iii) the
Master Amendment No. 2 to the European Receivables Loan Agreement, European
Servicing Agreement and Transaction Documents dated as of April 15, 2011 (as so
amended, the “Servicing Agreement”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the Master Servicer, the Company and Huntsman International have
requested certain amendments to the Receivables Loan Agreement and the Servicing
Agreement and the termination of the Liquidation Servicer Agreement and each of
the parties hereto have agreed to such amendments and termination, in each case
on the terms and conditions set forth herein;

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                                                                     
Capitalized terms used but not defined herein shall have the meanings ascribed
to them in Schedule 3 to the Receivables Loan Agreement (as amended by this
Amendment).

 

2.                                      The parties to the Receivables Loan
Agreement agree that, as of the Effective Date (defined below) or the
Liquidation Servicer Effective Date (defined below), as applicable,

 

(a)                                 Section 25(e) of the Receivables Loan
Agreement shall be and hereby is amended to add a new clauses (iii) and (iv) to
the end of such clause to read as follows:

 

“(iii)                         none of the Company, the Master Servicer, the
Contributor, any Originator or any Affiliate or broker or other agent of any of
the foregoing is a Person that (A) is, or is owned or controlled by Persons that
are, the target or subject of any Sanctions; or (B) is located, organized or
resident in a country or territory that is, or whose government is, the target
or subject of Sanctions (currently, Cuba, Iran, North Korea, Sudan, Crimea and
Syria); and

 

(iv)  none of the Company, the Master Servicer, the Contributor, any Originator
or any Affiliate will directly or indirectly use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any Person, (A) to
fund, in violation of applicable Sanctions, any activities or business of or
with any Person, or in any country or territory, that, at the time of such
funding, is, or whose government is, the target or subject of Sanctions or
(B) in any other manner that would result in a violation of applicable Sanctions
by any Person (including any Person participating in the Loans, whether as
underwriter, advisor, investor or otherwise).”

 

(b)                                 Section 26.1(q) of the Receivables Loan
Agreement shall be and hereby is amended in its entirety to read as follows:

 

“(q)                           Servicing.  Within 120 days following a
Liquidation Servicer Resumption Event, cause (i) a Liquidation Servicer
consented to by the Funding Agents to be in place under an Liquidation Servicer
Agreement, on terms satisfactory to the Funding Agents and (ii) the Liquidation
Servicer to complete a Master Servicer Site Review and the review of the Master
Servicer’s Standby Liquidation System in each case in accordance with the
Liquidation Servicer Agreement.”

 

(c)                                                                                
Section 26.5 of the Receivables Loan Agreement shall be and hereby is amended in
its entirety to read as follows:

 

2

--------------------------------------------------------------------------------


 

“26.5.               Risk Retention

 

Huntsman International shall (i) on an ongoing basis retain, in its capacity as
an originator (under the CRR), a net economic interest in the Pool Receivables
in an amount at least equal to 5% of the aggregate Principal Amount of the Pool
Receivables at such time in accordance with Article 405, paragraph (1)(d) of CRR
Part 5, (ii) not change the manner in which it retains such net economic
interest since the Closing Date, except to the extent permitted under CRR
Part 5, (iii) not enter into any credit risk mitigation, short position or any
other hedge with respect to such net economic interest, except to the extent
permitted under CRR Part 5, and (iv) provide all information to the Lenders or
the Funding Agents as is required for any Lender or Funding Agent to comply with
CRR Part 5 including as may be requested by any Lender or Funding Agent from
time to time.”

 

(d)                                                                                                                               
The second proviso to Section 28(a) of the Receivables Loan Agreement shall be
and hereby is amended in its entirety to read as follows:

 

“provided that, clause (ii) above shall not apply if the daily average of the
aggregate Principal Amounts of Receivables of an Originator that is removed,
withdrawn or terminated pursuant to the provisions of this Section 28 occurring
during the immediately preceding twelve (12) calendar months is less than ten
per cent (10%) of the Aggregate Receivables Amount as of the date immediately
prior to the proposed removal, withdrawal or termination of the relevant
Approved Originator:”

 

(e)                                                                                                                               
The second proviso to Section 28(b) of the Receivables Loan Agreement shall be
and hereby is amended in its entirety to read as follows:

 

“provided that, subclause (a)(ii) above shall not apply if the average of the
aggregate Principal Amount of Receivables removed from the pool of Receivables
pursuant to the provisions of this Section 28 in the immediately preceding
twelve (12) calendar months (including the daily aggregate Principal Amount of
Receivables of such proposed Excluded Designated Line of Business) is less than
ten per cent (10%) of the Aggregate Receivables Amount as of the date
immediately prior to the proposed removal, withdrawal or termination of the
relevant Approved Originator or proposed cessation of the Excluded Designated
Line of Business;”

 

(f)                                                                                                                                 
Schedule 3 of the Receivables Loan Agreement shall be and hereby is amended by
amending the definition of “Applicable Margin” in its entirety to read as
follows:

 

““Applicable Margin” shall mean:

 

(i)             in the case of Sheffield and Regency, 1.10% per annum in respect
of any portion of a Loan funded by the proceeds of the issue of Commercial
Paper; and

 

3

--------------------------------------------------------------------------------


 

in the case of Sheffield and Regency, 2.10% per annum in respect of any portion
of a Loan which has not been funded by the proceeds of the issue of Commercial
Paper.”

 

(g)                                  Schedule 3 of the Receivables Loan
Agreement shall be and hereby is amended by adding the new definition of
“Collection Agency Receivable” to read as follows:

 

““Collection Agency Receivable” shall mean any Defaulted Receivable the
creditworthiness is determined (acting reasonably) by the Master Servicer or the
relevant Local Servicer to be credit impaired to an extent justifying third
party collection efforts.”

 

(h)                                 Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by adding the new definition of “CRR” to read as
follows:

 

““CRR” shall mean, collectively, Regulation (EU) No 575/2013 of the European
Parliament and of the Council of 26 June 2013 on prudential requirements for
credit institutions and investment firms and Directive 2013/36/EU of the
European Parliament and of the Council of 26 June 2013 on access to the activity
of credit institutions and the prudential supervisions of credit institutions
and investment firms, as amended from time to time, together with any regulatory
guidelines, technical standards or implementing technical standards relating
thereto and any Q&A responses or other official guidance published in relation
thereto by the European Banking Authority (or any successor or replacement
agency or authority).”

 

(i)                                     Schedule 3 of the Receivables Loan
Agreement shall be and hereby is amended by amending the definition of “Excluded
Factoring Obligor” in its entirety to read as follows:

 

““Excluded Factoring Obligor” shall mean:

 

(1)                                 any Obligor designated as an Excluded
Factoring Obligor on or before March 5, 2015; and

 

(2)                                 an Obligor designated after March 5, 2015 in
respect of a Receivable that satisfies the following criteria, as of any date of
determination:

 

(a)                                 the Master Servicer has provided the
Administrative Agent and the Funding Agent at least ten (10) Business Days’
prior written notice that such Obligor shall become an “Excluded Factoring
Obligor”; and

 

(b)                                 such notice is accompanied by a
certification of the Master Servicer:

 

(i)                                     of the aggregate Purchased Receivables
originated by such Obligor in the immediately preceding twelve (12) Settlement
Periods (the “Excluded Factoring Obligor Receivable Amount”) and

 

4

--------------------------------------------------------------------------------


 

(ii)                                  that the sum of (A) the Excluded Factoring
Obligor Receivables Amount determined for such Obligor and (B) the Excluded
Factoring Obligor Receivables Amount determined at the time each other Excluded
Factoring Obligor was designated pursuant to clause (a), minus (C) the Excluded
Factoring Obligor Receivable Amount of any Excluded Factoring Obligor that has
subsequently become an Eligible Obligor or has ceased to be an Obligor does not
in the aggregate exceed Euro 100,000,000.”

 

(j)                                    Schedule 3 of the Receivables Loan
Agreement shall be and hereby is amended by amending the definition of
“Liquidation Servicer” in its entirety to read as follows:

 

““Liquidation Servicer” shall mean such entity which has been appointed as
Liquidation Servicer by the Company following a Liquidation Servicer Resumption
Event and consented to by the Funding Agents (and shall include its successors
and assigns).”

 

(k)                                 Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by amending the definition of “Liquidation
Servicer Agreement” in its entirety to read as follows:

 

““Liquidation Servicer Agreement” shall mean the letter agreement consented to
by the Funding Agents entered into following a Liquidation Servicer Resumption
Event between the Liquidation Servicer and the Company, which shall be on
substantially similar terms as the letter agreement entered into subsequent to
the Closing Date between PricewaterhouseCoopers as the Liquidation Servicer and
the Company.”

 

(l)                                     Schedule 3 of the Receivables Loan
Agreement shall be and hereby is amended by amending the definition of
“Liquidation Servicer Commencement Date” in its entirety to read as follows:

 

““Liquidation Servicer Commencement Date” shall mean the date that the
Administrative Agent gives notice to activate the appointment of the Liquidation
Servicer, provided that while such activation notice shall be effective
immediately and shall trigger the occurrence of the Liquidation Servicer
Commencement Date, the Liquidation Servicer’s performance of its duties in
accordance with the Liquidation Servicer Agreement which provides that specified
actions will commence within “5 working days of the Liquidation Servicer
Commencement Date”.”

 

(m)                             Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by adding the new definition of “Liquidation
Servicer Resumption Event” to read as follows:

 

““Liquidation Servicer Resumption Event” shall mean the date that the long-term
corporate credit rating of Huntsman International has been reduced to “BB-” or
below by S&P and “Ba3” or below by Moody’s.”

 

5

--------------------------------------------------------------------------------


 

(n)                                 Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by amending the definition of “Liquidation
Servicing Fee” in its entirety to read as follows:

 

““Liquidation Servicing Fee” shall mean the fee payable to the Liquidation
Servicer as set forth in the Liquidation Servicer Agreement.”

 

(o)                                 Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by adding the new definition of “Sanctions” to
read as follows:

 

““Sanctions” means the sanctions laws, regulations, embargoes or restrictive
measures administered, enacted or enforced by any of the following:

 

(a) the United States government;

 

(b) the United Nations Security Council;

 

(c) the European Union;

 

(d) the United Kingdom;

 

(e) Hong Kong; and

 

(f) the respective Governmental Authorities of any of the foregoing, including
without limitation, the U.S. Department of State, Her Majesty’s Treasury and the
Office of Foreign Assets Control of the US Department of the Treasury.”

 

(p)                                 Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by amending the definition of “Scheduled
Commitment Termination Date” in its entirety to read as follows:

 

““Scheduled Commitment Termination Date” shall mean March 5, 2018 as may be
extended from time to time in writing by the Company, the Lenders and the
Funding Agents.”

 

(q)                                 Schedule 3 of the Receivables Loan Agreement
shall be and hereby is amended by amending the definition of “Successor Master
Servicer” in its entirety to read as follows:

 

““Successor Master Servicer” shall mean, following delivery of a Termination
Notice by the Administrative Agent or receipt by the Administrative Agent of a
Resignation Notice, (a) a Person appointed by the Administrative Agent which, at
the time of its appointment as Master Servicer (i) is legally qualified and has
the corporate power and authority to service the Receivables, (ii) is approved
by each Funding Agent, (iii) has demonstrated the ability to service a portfolio
of similar receivables in accordance with high standards of skill and care in
the sole determination of the Administrative Agent, and (iv) has accepted its
appointment by a written assumption in a form acceptable to the Administrative
Agent and (b)

 

6

--------------------------------------------------------------------------------


 

if no successor Master Servicer has otherwise been appointed in accordance with
clause (a), from the Liquidation Servicer Commencement Date, the Person then
acting as Liquidation Servicer; provided that if such Person is so appointed,
its duties shall consist only of those applicable to it in its capacity as
Liquidation Servicer; provided, further, that no such Person shall be a
Successor Master Servicer if it is a direct competitor of Vantico Group S.à.r.l.
or any Significant Subsidiary.”

 

(r)                                     Schedule 6 of the Receivables Loan
Agreement shall be and hereby is amended by amending by deleting the following
inactive Collection Accounts:

 

ACCOUNTHOLDER

 

Bank Name

 

Location

 

JPM Branch location

 

JPM SWIFT
code

 

Account
Number

 

IBAN

 

Account
Currency

Huntsman Receivables Finance LLC

 

JPMORGAN CHASE BANK NA AMSTERDAM BRANCH

 

The Netherlands

 

JPMORGAN CHASE BANK NA AMSTERDAM BRANCH Strawinskylaan 1135
1077XX Amsterdam
The Netherlands

 

CHASNL2X

 

xxxxxxx

 

xxxxxxx

 

EUR

Huntsman Receivables Finance LLC

 

JPMorgan AG FRANKFURT

 

Germany

 

JPMorgan AG FRANKFURT Junghofstrasse 14,
Frankfurt, 60311,
Germany

 

CHASDEFX

 

xxxxxxx

 

xxxxxxx

 

EUR

Huntsman Receivables Finance LLC

 

JPMorgan AG FRANKFURT

 

Germany

 

JPMorgan AG FRANKFURT Junghofstrasse 14,
Frankfurt, 60311,
Germany

 

CHASDEFX

 

xxxxxxx

 

xxxxxxx

 

EUR

Huntsman Receivables Finance LLC

 

JPMORGAN CHASE BANK NA MADRID BRANCH

 

Spain

 

JPMORGAN CHASE BANK NA MADRID BRANCH
Jose Ortega Y Gassett 29,
Madrid, 28006,
Spain

 

CHASESM3

 

xxxxxxx

 

xxxxxxx

 

EUR

Huntsman Receivables Finance LLC

 

JPMORGAN CHASE BANK NA MADRID BRANCH

 

Spain

 

JPMORGAN CHASE BANK NA MADRID BRANCH
Jose Ortega Y Gassett 29,
Madrid, 28006,
Spain

 

CHASESM3

 

xxxxxxx

 

xxxxxxx

 

EUR

Huntsman Receivables Finance LLC

 

JPMORGAN CHASE BANK NA MILAN BRANCH

 

Italy

 

JPMORGAN CHASE BANK NA MILAN BRANCH
Via Catena 4,

Milan, 20121,
Italy

 

CHASITMX

 

xxxxxxx

 

xxxxxxx

 

EUR

Huntsman Receivables Finance LLC

 

JPMORGAN CHASE BANK NA PARIS BRANCH

 

France

 

JPMORGAN CHASE BANK NA PARIS BRANCH
7 Place Vendome,
Paris, 75001,
France

 

CHASFRPP

 

xxxxxxx

 

xxxxxxx

 

EUR

 

3.                                      The parties to the Receivables Servicing
Agreement agree that, as of the Effective Date (defined below), a new paragraph
(g) shall be added to Section 2.02 (Servicing Procedures) as follows:

 

“(g)                            Upon not less than five (5) Business Days’ prior
written notice to the Company, the Collateral Agent, the Administrative Agent
and the Funding Agents, the Master Servicer or the relevant Local Servicer may
transfer title to any Collection Agency Receivable to a third party collection
agency for collection; provided that, at the time of such transfer, if such
Collection Agency Receivable is at such

 

7

--------------------------------------------------------------------------------


 

time included in the determination of Aggregate Receivables Amount the included
amount shall be deemed to be a Collection for all purposes under the Transaction
Documents.”

 

4.                                      With respect to (a) Section 2.3(b)(i) of
the UK Receivables Purchase Agreement, (b) Section 2.2(e) of the Dutch
Receivables Purchase Agreement, (c) Section 2.2(e) of the Italian Receivables
Purchase Agreement and Section 23 of the Italian Onward Sale Agreement,
(d) Section 2.2(d) of the Spanish Receivables Purchase Agreement,
(e) Section 2.2(e) of the Belgian Receivables Purchase Agreement, and
(f) Section 2.2 of the French Receivables Purchase Agreement, each such section
is amended to permit the relevant Purchase Price to be paid either (i) by
payment directly into the relevant account specified pursuant to the relevant
Receivables Purchase Agreement or (ii) by way of book-entry in a current account
as between the Purchaser and the relevant Originator.  For the avoidance of
doubt, except as provided in the foregoing sentence, none of the other
provisions in each Receivables Purchase Agreement regarding the mechanisms for
the sale and transfer of Receivables to the Purchaser shall be modified by this
Amendment.

 

5.                                      The Master Servicer hereby confirms to
each of the parties hereto that each of the following companies no longer
conduct business and that no Pool Receivables originated by any such company
remains outstanding: Huntsman Surface Sciences UK Limited; Huntsman Performance
Products Spain S.L.;  Huntsman Surface Sciences (France) S.A.S; Huntsman Surface
Sciences Italia S.R.L.; and Huntsman Patrica S.R.L. (the “Removed Originators”).
Each of the parties hereto agrees that, notwithstanding any provision of the
Transaction Documents, each of the Removed Originators shall with effect on and
after the Effective Date (defined below) cease to be a party to (in any of its
roles, as Originator, Local Servicer or otherwise) and shall not be bound by any
of the Transaction Documents.

 

6.                                      Each of the parties hereto hereby agrees
that, notwithstanding any provision of the Transaction Documents, with effect on
the Liquidation Servicer Effective Date (defined below): (i) 
PricewaterhouseCoopers shall cease to act as the Liquidation Servicer; (ii) its
appointment as the Liquidation Servicer shall be terminated; (iii) it shall
cease to be a party to (in any of its roles, as Liquidation Servicer or
otherwise) and shall not be bound by any of the Transaction Documents.; and
(iv) the letter agreement entered into subsequent to the Closing Date between
PricewaterhouseCoopers as the Liquidation Servicer and the Company referred to
as the Liquidation Servicer Agreement shall be terminated.  The parties hereto
further agree that:

 

(a)                                 so long as a Liquidation Servicer Resumption
Event has not occurred, all provisions of the Transaction Documents which apply
to the Liquidation Servicer, the Liquidation Servicer Agreement, the Liquidation
Servicer Commencement Date and the Liquidation Servicing Fee shall be construed
so to not apply; and

 

(b)                                 a Liquidation Servicer may become a party to
the Servicing Agreement or any other Transaction Document by means of an
amendment, agreement or instrument without the requirement of the signature or
written consent by the European Originators, each of whom shall be bound by such
amendment, agreement or instrument so long as it is agreed or consented to by
the Master Servicer.  The Master Servicer shall provide the European Originators
written notice

 

8

--------------------------------------------------------------------------------


 

of any such amendment, agreement or instrument promptly following the execution
and delivery thereof.

 

7.                                      Each of the parties hereto hereby
consents, acknowledges and agrees to the amendments and modifications set forth
in Sections 2 through 6 of this Amendment.

 

8.                                      Except as provided below in relation to
the Liquidation Servicer Amendments (defined below), the amendments and
agreements under Sections 2 through 6 of this Amendment shall become effective
on and as of March 5, 2015 subject to the Administrative Agent being in receipt
of: (i) this Amendment duly executed by each of the parties hereto other than
PWC; (ii) confirmation that Fee Letters with each Lender Group duly executed by
each of the parties thereto have been received by the respective Lender Groups;
and (iii) legal opinions from New York counsel to Huntsman International, the
Company, the European Originators and the Master Servicer with respect to this
Amendment, in each case in form and substance satisfactory to the Administrative
Agent, each Funding Agent and the Collateral Agent (the “Effective Date”).  The
Administrative Agent, on its behalf and on behalf of each Funding Agent and the
Collateral Agent, will provide an e-mail notice to the parties to this Amendment
when it has received the documents required to be delivered to it pursuant to
this Section 8.

 

9.                                      The amendments and agreements under
Section 2(b), (j), (k), (l), (m), (n) and (q), Section 3 and Section 6
(collectively the “Liquidation Servicer Amendments”) shall become effective on
and as of the date upon which both the Effective Date has occurred and the
Administrative Agent has received a signature page to this Amendment duly
executed by PWC (the “Liquidation Servicer Effective Date”).

 

10.                               Except as expressly amended by this Amendment,
each of the Receivables Loan Agreement, the Servicing Agreement and each of the
Receivables Purchase Agreements and the other Transaction Documents is ratified
and confirmed in all respects and the terms, provisions and conditions thereof
are and shall remain in full force and effect.  The parties hereto agree that
this Amendment shall constitute a Transaction Document.

 

11.                               THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE
TO ANY CONFLICT OF LAW PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW).

 

12.                               This Amendment may be executed in counterparts
by the parties hereto, and each such counterpart shall be considered an original
and all such counterparts shall constitute one and the same instrument. 
Delivery (by fax or email) of a facsimile signature on the signature page of
this Amendment shall be effective as delivery of an original signature thereof.

 

13.                               The provisions of Sections 36.1, 36.2, 36.21,
36.22 and 36.26 of the Receivables Loan Agreement and Section 8.04 of the
Servicing Agreement shall apply hereto, mutatis mutandis, as if set forth in
full herein.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed by its respective officers as of the day and year first above
written.

 

 

HUNTSMAN RECEIVABLES FINANCE LLC

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

VANTICO GROUP S.A R.L.

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Manager

 

 

 

 

 

 

HUNTSMAN INTERNATIONAL LLC

 

 

 

 

 

 

 

By:

/s/ John R. Heskett

 

 

Name: John R. Heskett

 

 

Title: Vice President, Planning and Treasurer

 

 

 

 

 

 

TIOXIDE EUROPE LIMITED

 

 

 

 

 

 

 

By:

/s/ Justin Phillipson

 

 

Name: Justin Phillipson

 

 

Title: Director

 

 

 

 

 

 

 

HUNTSMAN SURFACE SCIENCES UK LIMITED

 

 

 

 

 

 

 

By:

/s/ Justin Phillipson

 

 

Name: Justin Phillipson

 

 

Title: Director

 

 

10

--------------------------------------------------------------------------------


 

HUNTSMAN HOLLAND B.V.

 

 

 

 

 

 

 

By:

/s/ Ben De Jong

 

 

Name: Ben De Jong

 

 

Title: Director

 

 

 

 

 

 

 

HUNTSMAN ADVANCED MATERIALS (EUROPE) BVBA

 

 

 

 

By:

/s/ Patrick Verraes

 

 

Name: Patrick Verraes

 

 

Title: Manager (“zaakvoerder”)

 

 

 

 

By:

/s/ Wim Van Herck

 

 

Name: Wim Van Herck

 

 

Title: Manager (“zaakvoerder”)

 

 

 

TIOXIDE EUROPE S.L.U.

 

 

 

 

 

 

 

By:

/s/ Mike Dixon

 

 

Name: Mike Dixon

 

 

Title: Director

 

 

 

 

HUNTSMAN PERFORMANCE PRODUCTS SPAIN, S.L.

 

 

 

 

 

 

 

By:

/s/ Francisco Sanchez

 

 

Name: Francisco Sanchez

 

 

Title: Director

 

 

 

 

By:

/s/ John Smyth

 

 

Name: John Smyth

 

 

Title: Director

 

 

 

 

TIOXIDE EUROPE S.A.S.,

 

 

 

 

 

 

 

By:

/s/ Eric Cassisa

 

 

Name: Eric Cassisa

 

 

Title: President

 

 

11

--------------------------------------------------------------------------------


 

HUNTSMAN SURFACE SCIENCES (FRANCE) S.A.S.

 

 

 

 

 

 

 

By:

/s/ John Smyth

 

 

Name: John Smyth

 

 

Title: Director

 

 

 

 

By:

/s/ Simone Grizzi

 

 

Name: Simone Grizzi

 

 

Title: Director

 

 

 

 

TIOXIDE EUROPE S.R.L.

 

 

 

 

 

 

 

By:

/s/ Stephen Fox

 

 

Name: Stephen Fox

 

 

Title: Director

 

 

 

 

HUNTSMAN SURFACE SCIENCES ITALIA S.R.L.

 

 

 

 

 

 

 

By:

/s/ Pietro Maniscalo

 

 

Name: Pietro Maniscalo

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Guiliano Cremonesi

 

 

Name: Guiliano Cremonesi

 

 

Title: Director

 

 

 

 

 

 

 

HUNTSMAN PATRICA S.R.L.

 

 

 

 

 

 

 

By:

/s/ Pietro Maniscalo

 

 

Name: Pietro Maniscalo

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Guiliano Cremonesi

 

 

Name: Guiliano Cremonesi

 

 

Title: Director

 

 

12

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,
as Administrative Agent, Collateral Agent and a Funding Agent

 

 

 

 

By:

/s/ Sean White

 

 

Name: Sean White

 

 

Title: Director

 

 

 

 

 

 

 

SHEFFIELD RECEIVABLES COMPANY LLC,

 

as a Lender

 

 

 

 

By:

/s/ Andrew Shuster

 

 

Name: Andrew Shuster

 

 

Title: Director

 

 

 

 

 

 

 

HSBC BANK PLC,

 

as a Funding Agent

 

 

 

 

By:

/s/ Nigel Batley

 

 

Name: Nigel Batley

 

 

Title: Managing Director

 

 

 

 

 

 

 

REGENCY ASSETS LIMITED,

 

as a Lender

 

 

 

 

By:

/s/ Rhys Owens

 

 

Name: Rhys Owens

 

 

Title: Duly Appointed Attorney

 

 

13

--------------------------------------------------------------------------------


 

PRICEWATERHOUSECOOPERS LLP,

 

as Liquidation Servicer

 

 

 

 

By:

/s/ Robert Smid

 

 

Name: Robert Smid

 

 

Title: Partner

 

 

14

--------------------------------------------------------------------------------